OPINION — AG — THE FLOOD CONTROL ACT MONIES IN THE COUNTY GENERAL FUND AND THE RESPECTIVE SCHOOL DISTRICTS' GENERAL FUNDS CAN BE USED FOR SUPPLEMENTAL APPROPRIATIONS ACCORDING TO THE PROVISIONS OF 68 Ohio St. 1965 Supp., 24101 [68-24101]. REGARDING YOUR THIRD INQUIRY, A SUPPLEMENTAL APPROPRIATION CAN BE SECURED BEFORE PRESENT FUNDS ARE EXHAUSTED IF THE PROVISIONS OF 68 Ohio St. 1965 Supp., 24101 [68-24101] ARE FOLLOWED AND PROVIDED THE PRESENT FUNDS WILL NOT BE SUFFICIENT TO MEET THE ENTIRE COST OF THE PROJECT UNDER CONSIDERATION. THIS IS BECAUSE IN NO EVENT CAN MONIES BE SECURED BY SUPPLEMENTAL APPROPRIATIONS IF "THE PUBLIC WELFARE OR THE NEEDS OF THE COUNTY * * * OUR SCHOOL DISTRICT" DO NOT REQUIRE IT. CITE: 62 Ohio St. 1961 204 [62-204] (BRIAN UPP)